Title: From John Adams to Jesse Torrey, Jr., 13 March 1820
From: Adams, John
To: Torrey, Jesse, Jr.



Sir
Montezillo March 13th. 1820

I thank you for your Moral Instructor I have read the table of Contents, and turned over the leaves—and have found nothing, but such excellent maxims of Wisdom and Virtue which cannot be too plentifully scattered among the people, nor presented in too great a variety of forms—the Compilation, and Composition of this Work must have cost you much labour of research, and of thought, which merits well of the public— among the Multitude of Philosophers and Sages— You have so judiciously quoted— I am sorry to observe that you have wholy omitted Cicero—at the time when I received your pamphlet I had just finished the reading of his Old Age—his friendship, his letter to his Brother Quintus, & his dream of Scipio—it is impossible to read these with attention, & not learn to love our friends, our Country, our Species, the Universe to which we are a part—and without adoring the Eternal Wisdom, Power & Benevolence, that produced and Governs it—Cato and Lelius and Scipio, reason in such a manner as to make Old Age Bless its existance—the Moral and political Philosophy taught by this great Master in his Officies—his Tasculan and Acadimecial dispuation, his Nature of the Gods— Indeed in many parts of all his writings would have furnished you with ample materials as rich and impressive as any you have collected—
I am Sir your obliged, and obedient / humble Servant
John Adams